TATEL, Circuit Judge,
dissenting:
Because “the line between speech unconditionally guaranteed and speech which may legitimately be regulated ... is finely drawn,” the Supreme Court requires the use of “sensitive tools,” including prompt judicial review, to draw that line. Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 66, 70, 83 S.Ct. 631, 637, 639, 9 L.Ed.2d 584 (1963) (internal quotation marks and citations omitted). As the Court has said, “only a judicial determination in an adversary proceeding ensures the necessary sensitivity to freedom of expression.” Freedman v. Maryland, 380 U.S. 51, 58-59, 85 S.Ct. 734, 739, 13 L.Ed.2d 649 (1965). The Federal Communications Commission certainly could implement its indecency forfeitures under section 503(b)(4) in a constitutional manner by allowing “judicial review [to] begin almost immediately.” Majority opinion (Maj.Op.) at 1259. But it does not. The stipulated record in this case demonstrates that the Commission’s actual implementation of the statute is characterized by years of delay and a total lack of judicial review: of the thirty-six FCC indecency forfeiture orders issued since 1987, not one has been reviewed by a court; and individual indecency forfeiture orders take from two to seven years to get to court, if they get there at all. Stipulations of Fact ¶¶ 19, 21, in Joint Appendix (J.A.) at 46, 47 & 95-102.
The court nonetheless rejects appellants’ challenge to the FCC’s indecency forfeiture enforcement scheme, explaining that because the broadcasters have not proven the chilling of non-indecent speech, they have failed to demonstrate the requisite harm. See Maj. Op. at 1261-62. With all due respect, it is not clear to me how anyone could show that non-indecent speech is unaffected by the forfeiture scheme, since an impartial, independent Article III court has never evaluated any of the Commission’s indecency decisions. To me, however, the constitutional infirmity of the FCC forfeiture enforcement scheme turns not on whether the broadcasters have explicitly alleged the chilling of non-indecent speech — although I think such an allegation is inherent in their First Amendment challenge to this scheme — but on the fact that it exhibits the same basic procedural inadequacies as the censorship scheme that the Supreme Court found unconstitutional in Bantam Books.
In Bantam Books, Rhode Island’s “Commission to Encourage Morality in Youth” was responsible for identifying publications with “obscene, indecent or impure language.” Id. at 59-60, 83 S.Ct. at 633. The Commission wrote letters to distributors informing them of certain “objectionable” publications within their inventory and reminding them of the Commission’s duty to report violations of the obscenity laws to the Attorney General for prosecution. Id. at 61-62, 83 S.Ct. at 634-35. The trial court found that distributors receiving such letters discontinued the sale of the objectionable materials. Id. at 63, 83 S.Ct. at 635. According to the Supreme Court, the Rhode Island Commission operated a system of “informal censorship” of books and publications that it found obscene or otherwise objectionable by means of “informal sanctions — the threat of invoking legal sanctions and other means of coercion, persuasion, and intimidation.” Id. at 67, 83 S.Ct. at 637. The Court invalidated the Commission’s “radically deficient” procedures, finding that they provided no “judicial superintendence before notices issue or even for judicial review of the Commission’s determinations of objectionableness.” Id. at 71, 83 S.Ct. at 640.
Like the Rhode Island Commission to Encourage Morality in Youth, the FCC censors speech, buttressing its informal powers through coercion and intimidation. The Rhode Island Commission warned that it would refer violators to the Attorney General, id. at 62-63, 83 S.Ct. at 635-36; the FCC threatens to increase fines, revoke licenses, and prevent acquisition oí additional stations, see Stipulations of Fact ¶¶ 26-27, in J.A. at 48-49. While judicial review is possible in both schemes — a criminal obscenity proseeu*1265tion in Bantam Books and civil enforcement of FCC forfeiture orders here — in neither case are the parties practically able to obtain judicial review within any reasonable time frame.
It is true that the FCC’s indecency forfeiture scheme involves a different medium of communication than the one in Bantam Books and that it includes a late-night safe-harbor period during which the “arguably indecent material” may be broadcast. Maj. Op. at 1261-62. These differences, however, have no bearing on the fundamental procedural flaw in the FCC’s indecency forfeiture scheme. Like the “system of prior administrative restraints” invalidated in Bantam Books, 372 U.S. at 70, 83 S.Ct. at 639, the FCC is an administrative agency charged with evaluating the decency of broadcasts and operating, in practice, without judicial review. “Because the censor’s business is to censor,” the Supreme Court has consistently warned that administrative agencies “may well be less responsive than a court — part of an independent branch of government — to the constitutionally protected interests in free expression.” Freedman, 380 U.S. at 57-58, 85 S.Ct. at 738-39; see Southeastern Promotions, Ltd. v. Conrad, 420 U.S. 546, 560-61, 95 S.Ct. 1239, 1247-48, 43 L.Ed.2d 448 (1975); see also Henry P. Monaghan, First Amendment “Due Process,” 83 Harv. L.Rev. 518, 523 (1970) (agencies tend to have a “narrow and restricted viewpoint” that is “particularly pernicious in the obscenity area” because “those constantly exposed to the perverse and the aberrational in literature are quick to find obscenity in all they see.”). When administrators have “unbridled discretion” to suppress speech, prompt review is all the more critical to minimize “the danger of censorship and of abridgment of our precious First Amendment freedoms.” Conrad, 420 U.S. at 553, 560, 95 S.Ct. at 1244, 1247.
In my view, moreover, the FCC’s indecency forfeiture scheme poses a greater threat to free expression than the system the Supreme Court struck down in Bantam Books. For one thing, the FCC’s forfeiture scheme regulates indecent speech, which is protected by the First Amendment, whereas in Bantam Books the Supreme Court addressed the regulation of obscenity, which is not constitutionally protected. Because a “dim and uncertain line” separated obscenity from constitutionally protected speech, Bantam Books held that “sensitive tools” were needed to separate protected from unprotected speech. Bantam Books, 372 U.S. at 66, 83 S.Ct. at 637. Such tools are even more critical where, as here, constitutionally protected speech lies on both sides of an equally imprecise line.
Not only is judicial review unavailable, but the Commission relies on its unreviewed indecency determinations to impose increased penalties on broadcasters that air material the FCC has previously declared indecent. In several instances, the Commission has doubled and tripled forfeitures, explaining that past violations “establish a pattern of apparent misconduct warranting the fine we set today,” Letter to the Rusk Corp., 8 F.C.C. Rcd 3228, 3229 n. 3 (1993); that “the violation was repeated, and ... your past compliance history includes similar apparent misconduct,” Letter to Evergreen Media Corp., 8 F.C.C. Rcd 1266, 1267 (1993); and that the broadcast was “egregious,” given the Commission’s prior determination that the same material was indecent, Letter to KGB Inc., 7 F.C.C. Rcd 3207, 3207 (1992). While individual Commissioners admonish broadcasters “to learn from the actions that are out there,” Doug Halonen, Marshall Defines Stance on Indecency, Elec. Media, Jan. 15, 1990, at 136, in J.A. at 93, at the same time the Commission evaluates the decency of material on a “case-by-case” basis, frequently rejecting broadcasters’ defense that the aired material was similar to material that the FCC had previously chosen not to sanction, see, e.g., Liability of Sagittarius Broadcasting Corp., 7 F.C.C. Rcd 6873, 6874 (1992).
Finally, unlike the “free-roving” Commission in Bantam Books that had no regulatory control over the distributors it targeted, the FCC controls every aspect of a broadcaster’s livelihood — indeed, its very existence. In addition to the obvious adverse economic impact of large fines, the parties stipulated that “the loss of a license would be catastrophic for any broadcaster, and that a credible *1266threat of a revocation proceeding can seriously impair a broadcaster’s effort to raise capital.” Stipulations of Fact ¶ 29, in J.A. at 49.
The Commission’s treatment of Infinity Broadcasting Corporation demonstrates the leverage the agency has over broadcasters, as well as its use of unreviewed indecency determinations to impose stiff monetary penalties. The Commission notified Infinity and one of its subsidiaries that it intended to levy a $200,000 forfeiture on each of three stations that broadcast the same allegedly indecent program. Letter to Mr. Mel Karmazin, President, Sagittarius Broadcasting Corp., 8 F.C.C. Rcd 2688, 2689 (1992). It based this unusually large fine on “the apparent pattern of indecent broadcasting exhibited by Infinity over a substantial period since our initial indecency warning.” Id. The Commission warned that any future failures to comply with its indecency regulations would produce additional sanctions, including possible revocation of Infinity’s broadcast licenses. Id. at 2690. Commissioner Quello made this threat explicit: “We could, for example, say ‘enough is enough’ and set all, or some, of Infinity’s licenses for hearing to determine whether Infinity possesses the character to continue to hold them or whether they should be revoked. At this time — and I underline, at this time — I am not persuaded to take this step.” Id. at 2691 (Quello, Comm’r, separate statement). Because of Infinity’s alleged indecent programming, the Commission also seriously considered blocking its proposed acquisition of additional stations, but ultimately allowed the acquisition to go through at least in part, according to one Commissioner, because Infinity bowed to the Commission’s threats and promised not to broadcast the program containing the allegedly indecent material on the newly acquired stations. See Applications of Cook Inlet Radio License Partnership, 8 F.C.C.Rcd 2714, 2721 (1992) (Quello, Comm’r, concurring). In a subsequent Notice of Apparent Liability to Infinity regarding material aired in a different segment of the same program, the Commission acknowledged the extent to which the , licensee had caved in to Commission pressure, noting with approval Infinity’s efforts to conform to the FCC’s view of indecency by rigorously reviewing and modifying programs, as well as by instituting a multiple “delay” mechanism and requiring management-level personnel to monitor continuously the programs as they aired. Letter to Mr. Mal Karmazin, Infinity Broadcasting Corp., 8 F.C.C.Rcd 6740, 6741 (1993). But again, the Commission warned that “any future infractions [of the indecency regulations] would place Infinity’s continuing fitness as a Commission licensee in question.” Id.
That broadcasters “attempt to conform their conduct to the indecency standards articulated by the FCC and its Commissioners, whether or not they believe that those standards are constitutional,” Stipulations of Fact ¶ 30, in J.A. at 50, is thus not surprising. As the Supreme Court recognized in Bantam Books, “[p]eople do not lightly disregard public officers’ thinly veiled threats to institute criminal proceedings against them if they do not come around.” 372 U.S. at 68, 83 S.Ct. at 638. According to the record in this case, that is exactly what broadcasters are doing: they “come around” in the face of economic and regulatory coercion, not necessarily because their broadcasts are indecent, but because they cannot get judicial review of the Commission’s indecency determinations. This manipulation of speech without judicial review is unconstitutional.
While I enthusiastically support the suggestion that the FCC and the Department of Justice speed things up, see Maj.Op. at 1262, I do not think this offers broadcasters much relief, since it completely depends on the willingness of two different agencies to expedite their actions. Nor am I reassured by the suggestion that broadcasters are “free to prove up” their claims in an action for a declaratory judgment, id. at 1262, because the broadcasters, rather than the government, would then bear the burden of obtaining judicial review as well as the burden of proof. “Where the transcendent value of speech is involved,” Freedman, 380 U.S. at 58, 85 S.Ct. at 739 (quoting Speiser v. Randall, 357 U.S. 513, 526, 78 S.Ct. 1332, 1342, 2 L.Ed.2d 1460 (1958)), the government must bear “the burden of instituting judicial proceedings, and of proving that the material *1267is unprotected.” Conrad, 420 U.S. at 560, 95 S.Ct. at 1247.
I would remand the case for the district court to establish procedures to facilitate prompt judicial review of forfeiture determinations. Properly designed, such procedures would not interfere with the Commission’s implementation of its Congressional mandate to regulate indecency. Instead, they would ensure that the agency fulfill its responsibilities within constitutional boundaries.